Citation Nr: 1104667	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for a herniated disc 
at L5-S1, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for left lower 
extremity sciatica, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to April 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center (RO) in Philadelphia, Pennsylvania.  Following a January 
2010 video conference hearing, the Board remanded this case in 
April 2010.  Since the return of this case to the Board, the 
Veteran has submitted additional lay statements, but, in a 
January 2010 brief, his representative waived RO review of all 
newly submitted evidence.  38 C.F.R. § 20.1304(c) (2010). 

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased evaluation for left 
lower extremity sciatica    is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected herniated disc at L5-S1 is not 
productive of ankylosis, incapacitating episodes, or associated 
objective neurological abnormalities other than the separately 
service-connected sciatica of the lower extremities.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
herniated disc at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in April 2007, prior to the 
date of the issuance of the appealed rating decision.  In this 
letter, the Veteran was also notified of VA's practices in 
assigning disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The elements of the claim addressed in this decision, as 
well as the types of evidence that would contain pertinent 
findings, were discussed during the January 2010 hearing.  See 
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim was most 
recently readjudicated in a September 2010 Supplemental Statement 
of the Case.  Overall, the Board is fully satisfied that all 
required notification actions have been accomplished, and there 
is no prejudice to the Veteran from proceeding with his case at 
the present time.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained 
available records corresponding to all relevant treatment 
described by the Veteran.  Notably, the Veteran did not respond 
to the AMC's request for a signed release form for "Dr. Kish" 
in April 2010.  As described below, the report of the Veteran's 
July 2010 VA spine examination indicates that he underwent a 
private EMG in June 2010, but the description of this testing 
refers only to polyneuropathy and contains no references specific 
to the service-connected lumbosacral spine disorder.  The Board 
accordingly does not find that this EMG is "relevant" to the 
claim at hand, and corresponding records therefore do not need to 
be obtained prior to a Board adjudication of the claim.  See 
38 C.F.R. § 3.159(c)(1).

Additionally, the Veteran has been afforded multiple VA 
examinations that were fully adequate to address the symptoms and 
severity of his service-connected lumbosacral spine disorder.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In this case, the Veteran's lumbosacral spine disorder has been 
evaluated at the 40 percent rate.  

Under the schedular formula for rating spine disorders (38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242), a 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine, while a 
100 percent evaluation contemplates unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a (Plate V) indicates that normal 
range of motion of the thoracolumbar spine encompasses flexion to 
90 degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

Under Diagnostic Code 5243, a 40 percent evaluation is assigned 
in cases of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during the 
past twelve months.  An "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bedrest prescribed by a physician and treatment by a 
physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  

In other words, given the above criteria, the Veteran is entitled 
to an increased evaluation only on two bases: unfavorable 
ankylosis of the entire thoracolumbar spine, or incapacitating 
episodes having a total duration of at least six weeks during the 
past twelve months.  Other symptoms, such as limitation of all 
motions, muscle spasm, and abnormal spinal contour, are fully 
contemplated by the assigned 40 percent evaluation and do not 
warrant further discussion with regard to the question of whether 
an increased evaluation is warranted.  See also DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 
(addressing symptoms including painful motion, functional loss 
due to pain, and additional disability during flare-ups). 

In making a determination in the Veteran's case, the Board has 
considered the findings from VA examination reports dated in 
December 2006, April 2007, and July 2010, as well as his reports 
of outpatient treatment.  A review of the cited evidence shows 
no indication whatsoever of ankylosis of any segment of the 
thoracolumbar spine, or of doctor-prescribed bedrest (i.e., 
incapacitating episodes) resulting from the service-connected 
spine disability.  Consequently, there is no basis whatsoever for 
an increase in the underlying disability rating.  Also, given the 
absence of such findings during the entire pendency of this 
appeal, there is no basis for a "staged" rating under Hart in 
this case because the severity has been essentially consistent in 
terms of the applicable diagnostic criteria.  

Additionally, there is no indication of associated objective 
neurological abnormalities, other than the separately service-
connected left and right lower extremity sciatica; as noted 
below, the evaluation for the left lower extremity sciatica is a 
separate appeal issue, whereas the evaluation for the right lower 
extremity sciatica is not a matter currently on appeal, as the 
Veteran did not appeal the April 2010 rating action effectuating 
the grant of service connection and assigning a 10 percent 
evaluation for this disability.  The July 2010 VA spine 
examination addresses erectile dysfunction and urinary urgency; 
however, the examiner found that the urinary urgency was most 
likely due to benign prostatic hypertrophy, and the erectile 
dysfunction was due to age.

Moreover, the Veteran has submitted no evidence showing that this 
lumbosacral spine disorder has markedly interfered with his 
employment status beyond that interference contemplated by the 
assigned evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Finally, the Veteran stated during a September 2005 VA spine 
examination that he had retired from his job as a research 
engineer for an electrical company in 1989.  He has not 
specifically asserted, nor does the evidence otherwise indicate, 
that his disability currently precludes substantially gainful 
employment.  This case accordingly does not raise a claim for a 
total disability rating due to individual unemployability 
resulting from service-connected disability (TDIU).  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

Overall, there exists no basis for an evaluation in excess of 40 
percent for the service-connected herniated disc at L5-S1, and 
the Veteran's claim for that benefit must be denied.  38 C.F.R. 
§§ 4.3, 4.7.


ORDER

Entitlement to an increased evaluation for a herniated disc at 
L5-S1, currently evaluated as 40 percent disabling, is denied.








REMAND

In the April 2010 remand, the Board specifically instructed that 
the extent of the severity of the left lower extremity sciatica 
(e.g., mild, moderate, moderately severe, etc.) would need to be 
addressed by a VA spine examination.  In July 2010, the Veteran 
underwent a VA spine examination.  In the corresponding report, 
the examiner stated that the Veteran's leg symptoms were more 
consistent with generalized polyneuropathy, as opposed to 
sciatica, and that a neurological examination had been scheduled.  
The examiner who conducted the July 2010 VA peripheral nerves 
examination acknowledged the Board's remand request in the 
examination report and included the objective findings from a VA 
motor examination (e.g., hip flexion and extension and knee 
flexion of "4").  However, the examiner failed to provide the 
requested opinion about the degree of severity of the service-
connected disability.  Rather, the examiner referred to a "mild-
moderate effect" on the right lower extremity and the etiology 
of that symptomatology, rather than the degree of severity of the 
left lower extremity symptoms.  In light of this shortcoming, the 
Board finds it imperative to return the examination report to 
this VA examiner (or another VA neurologist, if she is 
unavailable) for completion.  The United States Court of Appeals 
for Veterans Claims (Court) has determined that a remand by the 
Board confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  See Stegall v. West, 11 Vet. App. 
at 270-71.  

Additionally, the July 2010 VA spine examination report indicates 
that the Veteran saw a neurologist ("Dr. Skubick," in North 
Wales, Pennsylvania) for a June 2010 EMG that revealed 
generalized axonal sensory polyneuropathy, progressive since 
2007, with no evidence of a radicular pattern.  The report of 
this EMG could well contain findings pertinent to the claim at 
hand, as it concerns a neurological disability affecting an 
extremity, and it should be requested upon remand.  See 38 C.F.R. 
§ 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)


1.  After obtaining a signed release form 
from the Veteran, Dr. Skubick should be 
contacted and requested to provide all 
records of treatment of the Veteran, 
including the report of a June 2010 EMG.  All 
records obtained pursuant to this request 
must be added to the claims file.  If no 
records are available, this fact should be 
documented in the claims file.

2.  The Veteran's claims file should be 
returned to the VA neurologist who conducted 
the July 2010 VA peripheral nerves 
examination.  If that neurologist is 
unavailable, the claims file, including this 
REMAND, should be furnished to another VA 
neurologist.  The neurologist should review 
the pertinent treatment and examination 
reports of record to ascertain the specific 
degree of disability (i.e., mild, moderate, 
moderately severe, severe, complete 
paralysis) of the Veteran's left lower 
extremity sciatica.  This information should 
be included in a typed addendum to the July 
2010 examination report.  

If the reviewing neurologist cannot make such 
an opinion without a physical examination, an 
examination should be scheduled.  

3.  Then, the claim for an increased 
evaluation for left lower extremity sciatica 
should be readjudicated.  If the 
determination of this claim remains less than 
fully favorable to the Veteran, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and be 
given an appropriate period of time in which 
to respond before this case is returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


